P 'ER CURIAM. Appellant, Undra Monta Singleton, by and through his attorney, has filed a motion for a rule on the clerk. His attorney, Don G. Gillaspie, states in his motion that the record was tendered late due to a mistake on his part. We find that such an error, admittedly made by an attorney for a criminal defendant, is good cause to grant the motion. See In Re Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam).  Therefore, the motion is granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct.